COURT OF APPEALS
SANDEE HRYAN MARION                       FOURTH COURT OF: APPEALS DISTRICT                          KEITH E. HOTTLE
 CHIEF JUSTICE                              CAnENA-REEVliS JUSTICE CENTKR                            CLERK OK COURT
KAREN ANOELJN1                                 300 DOLOROSA. SUITE 3200
MAK1ALYN liARNARD                            SAN ANTONIO, TEXAS 7K205-3037
RUULCA C.MARTINEZ                           WWW.TXCOUR.TS G0W4THC0A ASPX                               TELEPHONE
PATRICIA O.ALVAREZ                                                                                    010)335-2635
LUZ ELENA D. CIIAPA
JASON PULUAM                                                                                          FACSIMILE NO.
 JUSTICES                                                                                              (210)335-2762



                                                   April 28,2015




        Alexander Rodriguez                                        Lisa Rocheleau
        Boone, Rocheleau & Rodriguez, P.L.L.C.                     Boone. Rocheleau & Rodriguez, P.L.L.C.
        10101 Reunion Place, Suite 600                             10101 Reunion Place, Suite 600
        San Antonio, TX 78216                                      San Antonio. TX 78216


        Arnold L. Levey
        Law Offices of Arnold L. Levey
        11103 San Pedro Avenue, Suite 103
        San Antonio, TX 78216




        RE:      Court of Appeals Number:      04-14-00358-CV
                 Trial Court Case Number:      2014-C1-02406
                 Style:                        Juanita Sprute. M.D. and Jefferson Family Practice
                                               Associates v. Arnold L. Levey


        Dear Counsel:


                 The above cause has been set for formal submission and oral argument before this Court
        on June 17, 2015. at 9:00 AM, before a panel consisting of Chief Justice Sandee Bryan Marion.
        Justice Rebeca C. Martinez, and Justice Luz Elena D. Chapa.


                 Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
        the appellant. If you do not wish to present argument, you must notify this Court in writing
        within seven (7) days of receiving this notice.


                                                                Verv truly yours,
                                                                       i




                                                                Sandee Bryan Marian, Chief Justice